Citation Nr: 0718040	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a  November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that this appeal originally included a claim 
for service connection for PTSD.  However, during the 
pendency of this appeal, service connection for PTSD was 
granted by the RO.  As this grant of service connection 
constituted a complete grant of that issue, it is no longer 
on appeal, and is therefore not before the Board.


REMAND

A claim of service connection for bilateral hearing loss was 
denied as being not well grounded in a rating decision dated 
in May 1996.  The veteran filed a notice of disagreement in 
November 1996, but did not perfect his appeal of that 
decision after he received a November 1996 statement of the 
case.  The May 1996 decision is therefore a final decision.  
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1995).  

If a claim of entitlement to service connection has been 
previously denied and that decision is final, the claim can 
be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Veterans Claims Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), was enacted in November 2000.  
Section 7(b)(1) of the VCAA provides: in the case of a claim 
for benefits denied or dismissed as described in paragraph 
(2), the Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own motion, 
order the claim readjudicated under chapter 51 of such title, 
as amended by this Act, as if the denial or dismissal had not 
been made.  114 Stat. at 2099.  (emphasis added).

Paragraph (2) of section 7(b) defines the denials or 
dismissals to which the preceding applies as those claims 
that meet the following two criteria: (A) they become final 
"during the period beginning on July 14, 1999, and ending on 
the date of the enactment" of the VCAA and (B) they were 
issued because the claim was not well grounded.  Id. at 2099-
2100.  See VAOPGCPREC 03-2001 (Jan. 22, 2001).

The veteran, through his congressman, submitted a claim to 
reopen in March 2001.  In a November 2002 rating decision, 
the RO characterized the veteran's application as a claim to 
reopen, but in its analysis, the RO specifically concluded 
that because claims were no longer to be decided based on 
whether they met the threshold requirement of "well 
groundedness," the veteran's claim would be considered on 
the merits.  In a Statement of the Case (SOC) issued in April 
2005, the RO addressed the issue on the merits, without 
addressing whether new and material evidence had been 
received.  This leads the Board to believe that the RO was 
under the mistaken impression that the previous decision 
could be vacated and the issue readjudicated de novo under 
the provisions of section seven of the VCAA.  However, as the 
initial denial of service connection was in May 1996, this 
case does not meet the date criteria for de novo 
readjudication.  In short, a determination must first be made 
as to whether new and material evidence has been received.  
Only if it is determined that new and material evidence has 
been received may the case be decided on the merits.  When 
readjudicated on remand, the new and material evidence issue 
must be considered first.  In so doing, the RO should 
consider the claim to reopen in accordance with the version 
of 38 C.F.R. § 3.156(a) in effect when the claim was 
received-prior to an August 2001 change to the definition of 
new and material evidence.  See 66 Fed. Reg. 45630-32 (Aug. 
29, 2001).  The veteran should be put on notice of the 
provisions of 38 C.F.R. § 3.165(a) (2001).  

Turning to the issue of VA's duty to notify and assist in 
accordance with the VCAA, the Board notes that the veteran 
was never sent a VCAA letter regarding his hearing loss 
claim.  The veteran submitted his claim to reopen in March 
2001; however, he only received a VCAA letter regarding his 
PTSD claim.  He was not sent a letter specifically tailored 
to his hearing loss claim to reopen.  The United States Court 
of Appeals for Veterans Claims, (CAVC), has held that if 
there are multiple issues on appeal, and the VCAA notice 
letters do not address each of the issues, then the veteran 
has not been adequately informed as to the issue for which 
notice has not been provided.  See Overton v. Nicholson, 20 
Vet. App. 427, 443 (2006).

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction, (AOJ), for the following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must apprise the 
veteran of any information and evidence 
not of record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  Further, the 
veteran should be notified of the 
criteria for assigning disability ratings 
and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Additionally, the AOJ must apprise 
the veteran of the requirement that, in 
accordance with 38 C.F.R. § 3.156 (2001), 
new and material evidence must be 
received in order to reopen his 
previously denied hearing loss claim.  He 
should be told of the basis for the 
previous denial and consequently what is 
now required to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He 
should be specifically instructed as to 
the definition of new and material 
evidence contained in the older version 
of 38 C.F.R. § 3.156(a)-prior to the 
change made effective August 29, 2001.  
Additionally, he should also be 
specifically instructed as to what is 
required to substantiate the underlying 
service connection claim.  Id.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should refer to 
38 C.F.R. § 3.156(a) (2001).

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




